Citation Nr: 1145876	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  06-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to November 1953 and from May 1956 to June 1973. 

This appeal to the Board of Veterans' Appeals  (Board) is from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss, hypertension, and a low back condition. 

While his appeal was pending, the RO issued an April 2008 rating decision in which it granted service connection for a low back condition, assigning an initial 10 percent rating from April 2005.  Since the Veteran did not appeal either the initial rating or the effective date assigned for this condition, that claim has been fully resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Indeed, at an October 2006 hearing before the undersigned Veterans Law Judge of the Board, the Veteran indicated that he did not wish to appeal the claim concerning his low back condition. 

In February 2009, the Board issued a decision denying the claim for service connection for bilateral hearing loss and remanding the claim for service connection for hypertension.  The Veteran appealed the Board's decision to deny service connection for right ear hearing loss to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated that portion of the Board's decision denying service connection for right ear hearing loss.  Since the Veteran did not contest the Board's determination that he does not meet the criteria for a left ear hearing loss disability according to VA standards under 38 C.F.R. § 3.385, that portion of the claim was deemed abandoned.  

To comply with the Court's March 2011 memorandum decision, the Board in turn is remanding the claim of entitlement to service connection for right ear hearing loss to the RO via the Appeals Management Center (AMC) in Washington, DC. 

The Board notes that after it had remanded the claim for service connection for hypertension in February 2009, the RO issued a February 2011 rating decision in which it granted service connection for hypertension, assigning an initial 10 percent rating from April 28, 2005.  Since the Veteran did not appeal either the initial rating or the effective date of that award, that claim has been fully resolved and is no longer before the Board.  See Grantham, 114 F.3d at 1156.

As already mentioned, the Veteran did not appeal the Board's denial of service connection for a left ear hearing loss disability, since there was no evidence that he even had a hearing loss disability in that ear according to VA standards.  See 38 C.F.R. § 3.385.  But since a VA audiological evaluation performed in July 2009 now indicates that the Veteran's left ear meets the criteria for a hearing loss disability according to 38 C.F.R. § 3.385, the issue of whether there is new and material evidence to reopen the claim for service connection for left ear hearing loss has been raised by the record.  Because this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that additional evidentiary development is needed before it can properly adjudicate the claim of entitlement to service connection for right ear hearing loss.  This development is required in light of the Court's March 2011 memorandum decision.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Stated somewhat differently, service connection generally requires: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases, such as organic disease of the nervous system, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

With respect to the first element of a current disability, before service connection may be granted for hearing loss, the loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In this case, the evidence shows that the Veteran has a hearing loss disability according to VA standards with respect to his right ear.  In this regard, findings from a VA audiological evaluation performed in October 2005 clearly show that the Veteran has a right ear hearing loss disability, since testing in that ear showed a 60-decibel loss at the 4000 Hz level.  See 38 C.F.R. § 3.385.  Therefore, the Board must determine whether the Veteran's right ear hearing loss disability is somehow related to his military service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  However, further medical comment is needed to answer this question. 

The record establishes that the Veteran probably experienced acoustic trauma in service.  His DD Form 214 shows that he worked as an aircraft maintenance technician, which presumably involved a significant amount of noise exposure.     The Veteran's service treatment records (STRs) show that, when evaluated in May 1960 for initial flight class 3, he was diagnosed with "[d]eafness, n.e.c., low frequency."  The Veteran was also given a "2" under "H" of the  PULHES chart, which reflects that he was placed on a profile for hearing loss.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "H" reflects the condition of the "hearing and ears."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

About a year later, in May 1961, he sought treatment for hearing problems after being exposed to a "TNT charge" near his right ear about two weeks earlier.  He reportedly experienced decreasing hearing and ringing in his ears since the explosion.  The clinician noted that the Veteran's ears were full of wax.  When the Veteran returned to have his ear irrigated, he reported that the ringing had stopped.  The note indicated that an audiological test was performed, although no results appear in the file.  

However, audiometric testing in service did not reveal a right ear hearing loss disability at any time.  Of particular relevance, audiometric testing at his retirement examination in February 1973 showed, in the right ear, a 5-decibel loss at the 500, 1000, 2000, 3000, and 6000 Hz levels, and a 10-decibel loss at the 4000 Hz level.  Thus, since these findings do not suggest that the Veteran had any hearing loss in his right ear at the time he retired from the military, nor do they represent an upward trend from earlier testing, they provide probative evidence against the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

In fact, a right ear hearing loss disability was not confirmed until the VA audiological evaluation was performed in October 2005, approximately 32 years after he had retired from the military.  The audiologist also opined that, after reviewing the claims file, the Veterans "hearing loss is not likely caused by his history of unprotected military noise exposure for the following reason: normal hearing (through 6000 Hz) at separation examination in both ears."  The audiologist purportedly reviewed the claims file in reaching her conclusion, but notes in her report that there were no complaints of hearing loss in service.  

In the March 2011 memorandum decision, the Court found that the October 2005 opinion is inadequate.   The Court explained that, since the STRs list a diagnosis of "[d]eafness . . . low frequency," and that the Veteran was considered limited in his potential duties at that time due to problems with his hearing, evidence of record clearly contradicts the VA audiologist statement that the Veteran had not reported hearing difficulties in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis.)

Since this VA audiologist failed to address significant facts favorable to the Veteran's claim, he should be provided another VA audiological evaluation for an additional opinion concerning whether his right ear hearing loss is related to his military service.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a medical opinion that is based on reported facts that have been found to be inaccurate because other facts present in the record contradict the facts provided that formed the basis for the opinion.) 

The Board notes that a VA audiological evaluation was performed in July 2009, which is subsequent to the February 2009 Board decision but prior to the March 2011 memorandum decision.  The audiologist's opinion concerning the etiology of the Veteran's right ear hearing loss is confusing and contradictory.  At one point the audiologist indicates that the Veteran's hearing loss is related to service, but then provides extensive rationale for why is it not related to service.  The Veteran also reported that his hearing loss began approximately 20 to 25 years ago, thereby placing the date of onset between 1984 and 1989, which is over a decade after he retired from active duty in 1973.  The audiologist also made the same mistake by indicating that the Veteran did not report any hearing problems in service.  So this opinion also appears inadequate.  See Reonal, 5 Vet. App. 461.

Accordingly, the case is REMANDED for the following action:

1.  Schedule another VA audiological examination for additional medical comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's current right ear hearing loss disability is the result of noise exposure during his military service.  (Although right ear hearing loss is the only disability on appeal at this time, since the issue involving left ear hearing loss is being referred to the AOJ for appropriate consideration, the audiologist may also want to evaluate the nature and etiology of any hearing loss the Veteran may have in his left ear, even though this is not a requirement of this remand order.)

All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  In reviewing the claims file, the examiner should record the Veteran's history of noise exposure both during and after service.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file, including (i) the May 1960 examination report which lists a diagnosis of "[d]eafness, n.e.c., low frequency," as well as the notation that he had been placed on a profile for hearing loss; (ii) the May 1961 entry which notes his complaints of hearing problems after being exposed to a "TNT charge" near his right ear about two weeks earlier; (iii) and the various audiological evaluation reports in the service treatment records, especially the one performed at his retirement examination in February 1973.  

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If this requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation.  So merely stating this will not suffice. 

2.  Then, in light of the additional evidence, readjudicate the claim of entitlement to service connection for right ear hearing loss.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


